DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The transmitting unit in interpreted as a wired or wireless communication part as recited in Paragraph 0103 and the configuring unit is interpreted as MPUs, memories, or the like as recited in Paragraph 0102.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, and 7-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenji JP2017010038A (the examiner has provided an English translation of the detailed description and relied upon, hence Kenji).
In re claims 1, 12, and 13, Kenji discloses combining a natural coordinate system of latitude and longitude with a social coordinate system (Abstract) and teaches the following:
a map expression data storage unit in which one or more pieces of map expression data expressing a map are stored, the data being associated with one or more attribute values containing region specifying information for specifying a region that is being expressed (Paragraphs 0043 and 0051);
an additional information storage unit in which additional information, which is information that is additional, is stored in association with the map expression data (Paragraph 0055);
and a transmitting unit that transmits map expression data to a terminal apparatus such that even same map expression data is displayed on the terminal apparatus in a different mode according to the additional information (Paragraphs 0065, 0068, 0093, 0095, and 0101-0102)
In re claim 2, Kenji teaches the following:
the additional information includes region specifying information for specifying at least a partial region in the map expression data corresponding thereto, and advertisement information regarding an advertisement that is to be displayed together with the map expression data on a terminal apparatus (Paragraph 0032, , and the transmitting unit transmits map expression data in which a display mode of a region specified with region specifying information that is paired with the advertisement information is different from those of other regions, according to the advertisement information, to a terminal apparatus (Paragraphs 0041, 0053, 0057, and 0098)
In re claim 4, Kenji teaches the following:
the additional information contains region specifying information for specifying a region in the map expression data, and condition information indicating a condition for the region specified with the region specifying information (Paragraphs 0052-0053), and the transmitting unit transmits the map expression data such that, in a case in which a condition indicated by the condition information is satisfied, a display mode of a region specified with the region specifying information that is paired with the condition information is different from those of other regions (Paragraphs 0098 and 0101)
In re claim 5, Kenji teaches the following:
the condition information contains date condition, which is a condition regarding a date (Paragraph 0102)
In re claim 7, Kenji teaches the following:
the map expression data is displayed in a different mode also according to a current position acquired by the terminal apparatus (Paragraph 0097)
In re claim 8, Kenji teaches the following:
a configuring unit that configures output map expression data that is map expression data that is to be output in a different mode according to the additional information, wherein the transmitting unit transmits the output map expression data to the terminal apparatus (Paragraphs 0032-0033 and 0077)
In re claim 9, Kenji teaches the following:
wherein the transmitting unit transmits the map expression data and the additional information to the terminal apparatus (Paragraphs 0101-0102)
In re claim 10, Kenji teaches the following:
the map expression data in the different mode is different in terms of any one or more of a scale of the data displayed on the terminal apparatus, a region displayed on the terminal apparatus, and an orientation of the data displayed on the terminal apparatus (Paragraph 0097)
In re claim 11, Kenji teaches the following:
the map expression data in the different mode is map expression data in which an image of a partial region thereof has a different attribute value (Paragraph 0040, Fig.7 and Paragraph 0102)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenji in view of Yasuko JP 2004021539 A (the examiner is relying on the translated abstract submitted by the applicant in the IDS dated 05/20/2020, hence Yasuko).
In re claim 3, Kenji discloses the structural elements of the claimed invention but doesn’t explicitly teach the following:
the advertisement information contains advertisement fee information for specifying an advertisement fee for a region specified with region specifying information that is paired with the advertisement information, and the transmitting unit transmits the map expression data such that a display mode of a region specified with the region specifying information that is paired with the advertisement fee information is different from those of other regions, according to the advertisement fee specified with the advertisement fee information
Nevertheless, Yasuko discloses an advertisement information registration system and teaches the following:
the advertisement information contains advertisement fee information for specifying an advertisement fee for a region specified with region specifying information that is paired with the advertisement information, and the transmitting unit transmits the map expression data such that a display mode of a region specified with the region specifying information that is paired with the advertisement fee information is different from those of other regions, according 
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Kenji reference with the teachings of Yasuko, in order to select and present the advertisement targets according to the presented advertisement fee (Yasuko, Abstract).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenji in view of Taro JP 2012212057 A (the examiner is relying on the translated abstract submitted by the applicant in the IDS dated 05/20/2020, hence Taro).
In re claim 6, Kenji discloses the structural elements of the claimed invention but doesn’t explicitly teach the following:
wherein the additional information contains operation information regarding a user's operation on map expression data corresponding to the additional information on a terminal apparatus, and the transmitting unit transmits the map expression data such that even same map expression data is output in a different mode according to the operation information
Nevertheless, Taro discloses a map provision server and teaches the following:
wherein the additional information contains operation information regarding a user's operation on map expression data corresponding to the additional information on a terminal apparatus, and the transmitting unit transmits the map expression data such that even same map expression data is output in a different mode according to the operation information (Abstract)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Kenji reference with the teachings of Taro, in order to enhance the informativeness of a map to provide a user friendly map (Taro, Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bailiang US 2019/0316931 A1 discloses communications device able to alert a user to data concerning locations outside the selected region so that the quantity of data which the communications device may need to obtain from external sources can be reduced.
Ootsuji US 2019/0162547 A1 discloses a search route searched based on a route search map different from a travel control map is collated with the travel control map, and correspondence unclearness information is output when a part or a whole of the search route has unclear correspondence with the travel control map.
Jakobson US 8,032,297 B2 discloses displaying information pertaining to map-objects (e.g. points-of-interest, way-points, etc.) that are outside the visible area of a map, within a map-display application.
Arutunian et al US 2006/0200384 A1 discloses an interactive map that may comprise at least one data overlay that includes indications of commercial points of interest and an advertisement fee may be charged in association with providing the data overlay.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669